DETAILED ACTION
The Examiner acknowledges the amendments received 04 May 2022. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one contact sensor”, “at least one environment sensor” and “a processing unit” in claim 1.
The Examiner has determined that these structures correspond to structures outlined in the Published Application as below:
“at least one contact sensor”: par. 0031, 0052, 0057 (“MEMS-type technologies”; “an assembly of sensors”, “pear-shaped”, etc.)
“at least one environment sensor”: par. 0031, 0041, 0058-0059, 0080 (“MEMS-type technologies”, “nomadic object…assembly of sensors”, “small object…contained in a cube with sides of 5 cm”, etc.)
“a processing unit”: par. 0043 (e.g., “smartphone”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive. Applicant argues (page 6, “Remarks”) “Applicant respectfully contends that a processing unit that interfaces with the contact and environment sensors via transmit control signals is not a mental process as defined by the MPEP. The human mind cannot, on its own, interface with sensors from transmit control signals and subsequently make a determination or perform an analysis based on measurements from the sensors.”
The Examiner respectfully disagrees. As an initial matter, these amendments are confusingly worded, as discussed below. Furthermore, the claim does not explain how the processing unit is “interfaced with” the sensors, and the Examiner interprets this limitation as broadly including reading a printout or display of the data generated by the sensors. A human mind, after interpreting a printout or display, can assess a skin’s condition, with or without incorporating a visual assessment of that patient’s skin condition, which would anticipate the invention as claimed.
The Applicant further argues (page 7, “Remarks”) “The instant claims recite a method for addressing such a technical problem by performing one-off and over time measurements to improve the quality of the estimation. As such, the instant specification and the claims identify a technical problem and put forth a technical solution to such.”
The Examiner respectfully disagrees. As an initial matter, the claims are to a system, rather than a method. Furthermore, the invention as claimed do not address a technical problem as alleged by the Applicant, since there is no practical application for the data gathering, such as diagnosis or treatment, and only generic components are claimed. 
The Applicant argues (page 8, “Remarks”) “Similarly, the instant claims recite the addition of a data field by performing both one-off measurements and over time measurements to improve the functionality of the system as described above with regard to Step 2A.”
The Examiner respectfully disagrees with this assessment of the claimed invention. Independent claim 1 does not require a specific structure or data gathered by the sensors, only that the contact sensor determines “specific information…relating to a specific area of the skin surface” and that the environment sensor measures “at least one external parameter acting on said skin surface”. Again, no diagnosis, analysis, or treatment is specifically required by the claim.
The Applicant further argues (pages 9-10, “Remarks”) the prior art rejection. Since this pertains to amended subject matter, the arguments will be addressed below in the prior art rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In view of the amendments received 04 May 2022, the Examiner withdraws the rejection of claim 4 under 35 USC 112(b) or 35 USC 112, second paragraph.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires “a processing unit…comprising a function…from transmit control signals that cause”. This limitation is grammatically unclear as to what is being claimed. The Examiner recommends amending to the claims to be grammatically clear and correct.
Claim Rejections - 35 USC § 101
In view of the amendments received 04 May 2022, the Examiner withdraws the objection to claims 1-10 as implicitly claiming the human body as part of the inventive system.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) a system (product) for analyzing physico-chemical properties of a skin surface.

Step 2A, Prong 1
Regarding claim 1, the limitation of “a function allowing the determination of physico-chemical properties of the skin surface to be analyzed, from transmit control signals that cause: (i) the at least one contact sensor to take one-off measurements and (ii) the at least one environment sensor to take over time measurements; said one-off measurements being carried out in response to an indication from the user with non-predictable and variable time intervals” is a process, as drafted, and as best understood by the Examiner (as discussed above, this limitation is unclear and confusingly worded), that covers performance of the limitations that can be performed by a human being using a mental process under the broadest reasonable interpretation standard. For example, using the information from the contact sensor and the environment sensor, and working knowledge of the significance of these values, a user could determine that the skin area is dry or moist. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind or by a human using pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106(a)(2)(III).

Step 2A, Prong 2
The judicial exception is not integrated in a practical application. In particular, the claim recites two additional elements of “determine specific information, once or twice a day, relating to a particular area of the skin surface” and “measure, throughout the day, at least one external parameter acting on said skin surface”. The sensors and processors are recited at a high level of generality (i.e., any sensor able to detect information from a skin surface) and they amount to no more than the mere pre-solution activity of data gathering. This pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field in physiological sensor technology, as shown in Figure 48.4 in Neuman, M.R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed. Second Edition, CRC Press LLC, Boca Raton) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition element of using sensors to collect the data sets amounts to no more than the mere pre-solution activity of data fathering, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurens et al (U.S. 2009/0143653). Laurens discloses (Figure 1) at least one contact sensor (2) for applying to said skin surface to be analyzed in order to determine specific information, once or twice a day (par. 0047-0060), relating to a particular area of the skin surface, at least one environment sensor (12) designed to accompany a user throughout the day and to measure, throughout the day, at least one external parameter (par. 0010-0018) acting on said skin surface (par. 0061 and 0065), a processing unit (3) interfaced with the contact and environment sensors (par. 0073, 0077 and 0084-0085), said unit (par. 0093-0096 and 0100-0101) comprising a function allowing the determination of physico-chemical properties (par. 0060-0065) of the skin surface to be analyzed, from transmit control signals that cause: - (i) the at least one contact sensor to take one-off measurements and - (ii) the at least one environment sensor to take over time measurements; said one-off measurements being carried out in response to an indication from the user with non-predictable and variable time intervals (par. 0007 and 0103).
Regarding claim 2, Laurens discloses (par. 0047-0060) the at least one contact sensor is configured to measure a hydration level and/or a sebum quantity and/or a desquamation level.
Regarding claim 3, Laurens discloses (par. 0016) the at least one environment sensor is configured to measure a temperature and/or climatic information and/or information relating to environmental pollution.
Regarding claim 4, Laurens discloses (par. 0015-0016) the measurement , during a period in which at least one external parameter acts on said skin surface, is carried out by a measurement of the position of the environment sensor, said external parameter being determined by climatic information as a function of the position of said environment sensor.
Regarding claim 5, Laurens discloses (par. 0073-0077 and par. 0083-0084) the at least one contact sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 6, Laurens discloses (par. 0073-0077 and par. 0083-0084) the at least one environment sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 7, Laurens discloses (Figure 1; 2, 12) the contact and environment sensors are incorporated into a same casing, and wherein the at least one environment sensor has a wireless communication module configured to communicate with said processing unit.
Regarding claim 8, Laurens discloses (par. 0084) the processing unit is integrated into a smartphone.
Regarding claim 9, Laurens discloses (par. 0057) the processing unit carries out a classification of the skin surface to be analyzed into a predetermined category according to the determined physico- chemical properties.
Regarding claim 10, Laurens discloses (par. 0078 and 0101) the processing unit carries out a detection of a product to be recommended according to the predetermined category and from a database of treatment products.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792